Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.JP2016-010611, filed on 01/22/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 17/230870, Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of application no. US 11006057 B2 (16/670767). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-10 of 17/230870 application is anticipated by the claims 1-12 of application no. US 11006057 B2 (16/670767). Claims 1-10 of 17/230870 are therefore not patentably distinct from the patented applications US 11006057 B2 (16/670767), and unpatentable for obvious-type double patenting.

Instant Application No.17/230870
Patent NO. US 11006057 B2 (16/670767)
1. An imaging device comprising:
pixel array including pixels, each of the pixels including: a photoelectric converter including a first electrode, a second electrode, and a first photoelectric conversion layer between the first electrode and the second electrode, the first photoelectric conversion layer generating signal charge, and a transistor having a gate coupled to the first electrode, the transistor being configured to output a signal corresponding to an amount of the signal charge collected by the first electrode; and 

voltage supply circuitry coupled to the second electrode of each of the pixels, wherein the voltage supply circuitry, in each of consecutive frame periods, supplies a first voltage two or more times to form exposure periods in which the signal charge is collected by the first electrode, and supplies a second voltage one or more times to form non-exposure periods that separate the exposure periods from each other, and start time of each of the exposure periods is periodic over the consecutive frame periods.
1. An imaging device comprising: 

a pixel including: a photoelectric converter including a first electrode, a second electrode, and a first photoelectric conversion layer between the first electrode and the second electrode, the first photoelectric conversion layer generating signal charge, and a transistor having a gate coupled to the first electrode, the transistor being configured to output a signal corresponding to an amount of the signal charge collected by the first electrode; and 


voltage supply circuitry coupled to the second electrode, wherein the voltage supply circuitry, in each of consecutive frame periods, supplies a first voltage two or more times to form exposure periods in which the signal charge is collected by the first electrode, supplies a second voltage one or more times to form non-exposure periods that separate the exposure periods from each other, and supplies a third voltage in a period when the transistor outputs the signal, and the third voltage is the same between the consecutive frame periods.
Claims 2-5 are rejected depended upon rejected base claims.  

Claim 6 is rejected same reason as Claim 1.  

Claims 7-10 are rejected depended upon rejected base claims.  




Since the U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300), the assignee is required to state which entity is the prior inventor of the conflicting subject matter. A terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under 35 U.S.C. 102(f) or (g) and not an extension of monopoly. 
Failure to comply with this requirement will result in a holding of abandonment of this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached on 9:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698